OPINION — AG — QUESTION: "IS IT PERMISSIBLE AND LEGAL FOR MONEY TO PROVIDE OFFICE SPACE AND FURNISHING FOR THE DISTRICT ATTORNEY'S OFFICE BE SPENT FROM THE COUNTY COURT FUND RATHER THAN THE COUNTY GENERAL FUND?" — NEGATIVE CITE: 62 Ohio St. 1961 321 [62-321], 62 Ohio St. 1961 323 [62-323] (HUGH COLLUM) FILENAME: m0000949 FRED PHILLIPS COUNTY JUDGE ATTORNEY GENERAL OF OKLAHOMA — OPINION JUNE 30, 1967 OPINION — AG — QUESTION: "IS IT PERMISSIBLE AND LEGAL FOR MONEY TO PROVIDE OFFICE SPACE AND FURNISHING FOR THE DISTRICT ATTORNEY'S OFFICE BE SPENT FROM THE COUNTY COURT FUND RATHER THAN THE COUNTY GENERAL FUND?" — NEGATIVE CITE: 62 Ohio St. 1961 321 [62-321], 62 Ohio St. 1961 323 [62-323] (HUGH COLLUM)